Exhibit 10.3

SUPPLEMENTAL BENEFIT PLAN

FOR EMPLOYEES OF

THE BOEING COMPANY

AS AMENDED AND RESTATED

EFFECTIVE January 1, 2008



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE I     Introduction

   1

ARTICLE II     Definitions

   2

2.1

  

Account

   2

2.2

  

Affiliate or Subsidiary

   2

2.3

  

Authorized Period of Absence

   2

2.4

  

Base Salary

   2

2.5

  

Beneficiary

   2

2.6

  

BCERP

   2

2.7

  

Board of Directors

   2

2.8

  

Code

   3

2.9

  

Committee

   3

2.10

  

Company

   3

2.11

  

Compensation

   3

2.12

  

Deferrals

   3

2.13

  

Deferral Election

   3

2.14

  

Disability

   3

2.15

  

Earnings Credit

   3

2.16

  

Eligible Employee

   3

2.17

  

Employee

   4

2.18

  

FSP

   4

2.19

  

Matching Credit

   4

2.20

  

Participant

   4

2.21

  

Plan

   4

2.22

  

Plan Year

   4

2.23

  

SERP

   4

2.24

  

Separation from Service

   4

2.25

  

Specified Employee

   5

2.26

  

Unforeseeable Emergency

   5

2.27

  

VIP

   5

ARTICLE III     Eligibility and Participation

   6

3.1

  

Eligibility

   6

3.2

  

Participation

   7

ARTICLE IV     Plan Benefits

   8

4.1

  

Deferral Elections

   8

4.2

  

Participant Accounts

   9

4.3

  

Vesting

   11

4.4

  

Cancellation of Deferral Election Due to Unforeseeable Emergency

   11

ARTICLE V     Distributions

   12

5.1

  

Form and Timing of Distribution

   12

5.2

  

Death Benefits

   15

5.3

  

Rehires

   15

ARTICLE VI     Administration

   18

 

i



--------------------------------------------------------------------------------

6.1

  

Plan Administration

   18

6.2

  

Claims Procedure

   18

ARTICLE VII     Amendment and Termination

   19

ARTICLE VIII     Miscellaneous

   20

8.1

  

No Employment Rights

   20

8.2

  

Anti-Assignment

   20

8.3

  

Unfunded Status of Plan

   20

8.4

  

Delays in Payment

   20

8.5

  

Involuntary Inclusion in Income

   20

8.6

  

Compliance With Code Section 409A

   21

8.7

  

Construction

   21

8.8

  

Legal Action

   21

APPENDIX A     Boeing Satellite Systems Salaried Employees’ Excess Benefit Plan

   22

APPENDIX B     Plan Provisions Prior To January 1, 1999

   30

B1.1

  

Eligibility and Benefits for BCERP Participants

   30

B1.2

  

Eligibility and Benefits for FSP Participants

   31

 

ii



--------------------------------------------------------------------------------

ARTICLE I

Introduction

The Supplemental Benefit Plan for Employees of The Boeing Company (Plan) was
originally established effective January 1, 1978 by The Boeing Company. The Plan
is hereby amended and restated effective January 1, 2008 to comply with section
409A of the Internal Revenue Code of 1986, as amended (Code).

The purpose of the Plan is to supplement the benefits of certain employees under
The Boeing Company Voluntary Investment Plan, to the extent that these qualified
plan benefits are limited by sections 415 and 401(a)(17) of the Code.

For periods prior to January 1, 1999, the Plan also supplemented participants’
benefits under The Boeing Company Employee Retirement Plan and The Boeing
Company Employee Financial Security Plan, to the extent these benefits were
limited by sections 415 and 401(a)(17) of the Code. For the period January 1,
1987 through May 31, 1987, the Plan also supplemented benefits reduced by the
limitation on Elective Deferrals imposed by section 402(g)(1) of the Code.

It is intended that the Plan shall be an excess benefit plan as defined in
section 3(36) of the Employee Retirement Income Security Act of 1974 (ERISA) to
the extent benefits are paid in excess of the limits imposed by section 415 of
the Code. To the extent any part of the Plan is not an excess benefit plan, it
is intended that the Plan is an unfunded plan maintained primarily for the
purpose of providing deferred compensation to a select group of management or
highly compensated employees under sections 201(2), 301(a)(3), and 401(a)(1) of
ERISA.



--------------------------------------------------------------------------------

ARTICLE II

Definitions

 

2.1 Account

“Account” means the recordkeeping account established for each Participant in
the Plan, for purposes of accounting for Deferrals, Matching Credits and
Earnings Credits.

 

2.2 Affiliate or Subsidiary

“Affiliate or Subsidiary” means a member of a controlled group of corporations
(as defined in Code section 1563(a), determined without regard to Code sections
1563(a)(4) and (e)(3)(c)), a group of trades or businesses (whether incorporated
or not) which are under common control within the meaning of Code section
414(c), or an affiliated service group (as defined in Code sections 414(m) or
414(o)) of which The Boeing Company is a part.

 

2.3 Authorized Period of Absence

“Authorized Period of Absence” means a leave of absence approved by the Company.

 

2.4 Base Salary

“Base Salary” means an Employee’s annual base rate of pay from the Company.

 

2.5 Beneficiary

“Beneficiary” generally means the person or persons designated by a Participant
under the VIP to receive any benefit payable from the VIP upon the death of the
Participant. If no designation is filed under the VIP, or if the designated
beneficiary does not survive the Participant, the default rules stated in the
VIP will apply.

 

2.6 BCERP

“BCERP” means The Boeing Company Employee Retirement Plan.

 

2.7 Board of Directors

“Board of Directors” means the board of directors of The Boeing Company.

 

2



--------------------------------------------------------------------------------

2.8 Code

“Code” means the Internal Revenue Code of 1986, as amended.

 

2.9 Committee

“Committee” means the Employee Benefit Plans Committee.

 

2.10 Company

“Company” means The Boeing Company, its successors in interest, and its
Affiliates and Subsidiaries.

 

2.11 Compensation

“Compensation” means a Participant’s Compensation as defined under the VIP, but
determined without regard to the limitation on Compensation under Code section
401(a)(17). In no event will Compensation include payments under any incentive
compensation plan, without regard to whether it is included in compensation
under the VIP.

 

2.12 Deferrals

“Deferrals” means the portion of a Participant’s Compensation, if any, that he
or she elects to defer on a pre-tax basis under this Plan in accordance with
Section 4.1.

 

2.13 Deferral Election

“Deferral Election” means the election made by an Eligible Employee to defer a
portion of his or her Compensation in accordance with Section 4.1.

 

2.14 Disability

“Disability” means a physical or mental impairment as defined under Code section
409A.

 

2.15 Earnings Credit

“Earnings Credit” means the adjustment to a Participant’s Account under
Section 4.2(B).

 

2.16 Eligible Employee

“Eligible Employee” means, with respect to any Plan Year, an Employee of the
Company who has satisfied the requirements of Article III.

 

3



--------------------------------------------------------------------------------

2.17 Employee

“Employee” means any person who is employed as a common law employee by any
member of the Company.

 

2.18 FSP

“FSP” means The Boeing Company Employee Financial Security Plan.

 

2.19 Matching Credit

“Matching Credit” means the amount credited to a Participant’s Account under
Section 4.2(A).

 

2.20 Participant

“Participant” means an Eligible Employee who has elected to defer Compensation
under the Plan in accordance with Article IV, or an Employee or former Employee
who has amounts credited to his or her Account.

 

2.21 Plan

“Plan” means this Supplemental Benefit Plan for Employees of The Boeing Company
as herein set forth, together with any amendments that may be adopted.

 

2.22 Plan Year

“Plan Year” means the calendar year.

 

2.23 SERP

“SERP” means the Supplemental Executive Retirement Plan for Employees of The
Boeing Company.

 

2.24 Separation from Service

“Separation from Service” or “Separates from Service” means an Employee’s death,
retirement or termination of employment from the Company within the meaning of
Code section 409A. For purposes of determining whether a Separation from Service
has occurred, Affiliates and Subsidiaries are defined by using the language “at
least 80 percent” to define the controlled group under Code section 1563(a) in
lieu of the 50 percent default rule stated in Treasury Regulation section
1.409A-1(h)(3).

 

4



--------------------------------------------------------------------------------

A Separation from Service is deemed to include a reasonably anticipated
permanent reduction in the level of services performed by an Employee, to less
than 50 percent of the average level of services performed by the Employee
during the immediately preceding 36-month period.

 

2.25 Specified Employee

“Specified Employee” means an Employee who is a “specified employee” within the
meaning of Code section 409A. Specified Employee status is determined on the
last day of the prior Plan Year, to take effect as of April 1 of the Plan Year
for a 12-month period. Notwithstanding the foregoing, Specified Employees shall
be determined by including the employees whom the Company reasonably determines
to be the 75 top-paid officers of the Company rather than the 50 top-paid
officers as provided under Code section 416(i)(1)(A), to the extent permitted
under Code section 409A.

 

2.26 Unforeseeable Emergency

“Unforeseeable Emergency” means “unforeseeable emergency” within the meaning of
Code section 409A, as determined by the Committee.

 

2.27 VIP

“VIP” means The Boeing Company Voluntary Investment Plan.

 

5



--------------------------------------------------------------------------------

ARTICLE III

Eligibility and Participation

 

3.1 Eligibility

An Employee is eligible to participate in the Plan for a Plan Year if he or she
satisfies each of the conditions described in (A)-(C) below:

 

  (A) The Employee is eligible to participate in the VIP during the Plan Year.

 

  (B) The Employee is, during the Plan Year, a salaried Employee of the Company
who is not represented by a collective bargaining agent (or represented by a
collective bargaining agent where the terms of the collective bargaining
agreement covering such Employee specifically provide for coverage under the
Plan).

 

 

(C)

As of October 1st of the prior Plan Year, the Employee’s Base Salary for the
prior Plan Year equaled or exceeded the amount calculated as follows (rounded
down to the nearest $1,000 increment):

The dollar limit imposed by section 415(c) of the Code for the prior Plan Year,
divided by the percentage equal to the sum of (i), (ii) and (iii), as
applicable.

 

 

(i)

The maximum percentage that an Employee can elect to contribute on a pre-tax or
after-tax basis under the VIP, for the prior Plan Year (or such other rate
approved by the Committee by October 1st to take effect under the VIP as of the
following January).

 

 

(ii)

The maximum percentage that an Employee can receive as an Employer Matching
Contribution under the VIP, for the prior Plan Year (or such other rate approved
by the Committee by October 1st to take effect under the VIP as of the following
January).

 

  (iii) Solely with regard to an Employee who actively participates in the
Boeing Satellite Systems Retirement Plan (“BSS Plan”), the percentage of
Participant Contributions made under Exhibit A of the BSS Plan, for the prior
Plan Year.

Example: Assume that the Code section 415(c) limit is $45,000 for the current
Plan Year, the maximum VIP employee contribution is 20% of compensation, and the
maximum VIP employer matching contribution is 6% (75% of up to 8% of
compensation), for the current Plan Year. To be eligible to participate in this
Plan during the following Plan Year, the Employee’s Base Salary as of
October 1st must be at least $173,000 ($45,000/(20% + 6%) = $45,000/.26). If the
Employee actively participates in the BSS Plan, which requires a 3% employee
contribution, his or her Base Salary as of October 1st must be at least $155,000
($45,000/(20% + 6% + 3%) = $45,000/.29).

 

6



--------------------------------------------------------------------------------

Effective March 22, 2003, participants in the Boeing Satellite Systems Voluntary
Savings Plan (the “BSS Voluntary Savings Plan”) became eligible to participate
in the VIP. Consequently, a former participant in the BSS Voluntary Savings Plan
who met the eligibility requirements of this Plan as of March 22, 2003 became
eligible for benefits under this Plan based upon his or her participation in the
VIP.

 

3.2 Participation

An Eligible Employee will become a Participant when he or she elects to defer
Compensation by filing a timely Deferral Election in accordance with Article IV
below.

 

7



--------------------------------------------------------------------------------

ARTICLE IV

Plan Benefits

Each Participant shall be entitled to benefits under this Plan as follows:

 

4.1 Deferral Elections

An Eligible Employee may elect to defer a percentage of his or her Compensation
otherwise payable by the Company for a Plan Year by executing and delivering a
Deferral Election, as described further below. This percentage is limited to the
maximum percentage described in Section 3.1(C)(i), as applicable to the Eligible
Employee. A new Deferral Election must be executed with respect to each Plan
Year.

Deferrals will be made from the Participant’s Compensation only to the extent
that either: (i) Compensation for the applicable Plan Year exceeds the
limitation under Code section 401(a)(17), as indexed, or (ii) the Participant’s
annual additions under the VIP for the applicable Plan Year reach the dollar
limitation of Code section 415(c), as indexed.

Deferred Compensation will be credited to the Participant’s Account on the date
the Compensation would otherwise be payable, or as soon thereafter as
administratively feasible.

 

  (A) Deferral Election

A Participant’s Deferral Election must be executed and delivered to the Company
in accordance with rules established by the Committee.

 

  (B) Timing of Elections

In general, the Deferral Election must be filed during the election period
established by the Committee. This election will become irrevocable as of the
end of the election period, but in no event later than December 31 of the Plan
Year in which the election is made. Each election will apply solely to the
Compensation payable in the succeeding Plan Year. Participants must execute a
new Deferral Election to defer Compensation payable in each succeeding Plan
Year.

Deferral Elections generally may not be modified during the Plan Year. Likewise,
an Employee eligible for this Plan remains subject to restrictions on mid-year
contribution election changes under the VIP, in accordance with the terms of the
VIP.

 

8



--------------------------------------------------------------------------------

See Section 4.4 for a limited exception to the general rule on the
irrevocability of Deferral Elections, in the event of Unforeseeable Emergency.

 

  (C) No Mid-Year Elections

An Employee who becomes an Eligible Employee during the Plan Year (as a new
hire, rehire or due to raise or promotion) will not be eligible to participate
during such Plan Year.

 

4.2 Participant Accounts

The Committee will establish and maintain an Account for each Participant. The
Account will be credited with Deferrals, as well as Matching Credits and
Earnings Credits as described below. The Account will be reduced as payments are
made.

 

  (A) Matching Credits

A Participant who defers Compensation for a Plan Year will be credited with a
Matching Credit from the Company. This Matching Credit will equal a percentage
of the Participant’s Deferrals for the Plan Year, subject to a limit on the
Participant’s Compensation from which Deferrals are made under this Plan for the
Plan Year. The relevant net percentage will be limited to the maximum rate
described in Section 3.1(C)(ii), as applicable to each Participant.

Matching Credits will be credited to the Participant’s Account on the date that
the underlying Deferral is credited to the Participant’s Account.

 

  (B) Earnings Credit Methods

For periods prior to January 1, 2009, a Participant’s Account will be credited
with earnings under the Interest Fund Method described in (i) below.

For periods on or after January 1, 2009, a Participant’s Account will be
credited, at the Participant’s election, with earnings under either: (i) the
Interest Fund Method, or (ii) the Other Investment Funds method, each as
described below. In the absence of an election the Interest Fund method will be
used.

 

  (i) Interest Fund Method

Under the Interest Fund Method for periods prior to January 1, 2009, a
Participant’s Account will be adjusted each month in accordance with changes in
the unit value of the Account to reflect interest, as of the first business day
of that month. Interest will be calculated based on the value of the Account as
of the last day of the preceding month.

 

9



--------------------------------------------------------------------------------

For periods on or after January 1, 2009, a Participant’s Account will be
adjusted daily in accordance with changes in the unit value of the Account to
reflect interest, based on the Participant’s Account balance.

Interest will be calculated for each Plan Year as the mean between the high and
low (during the first eleven months of the preceding Plan Year) of yields on
AA-rated industrial bonds as reported by Moody’s Investors Service, Inc.,
rounded to the nearest  1/4th of one percent. The Company will notify
Participants annually of the established interest rate.

 

  (ii) Other Investment Funds Method

For periods on or after January 1, 2009, in addition to the Interest Fund method
of allocating earnings on Deferrals and Matching Credits, a Participant may
choose to diversify his or her Account by electing that it be credited (or
charged) with the expenses, income, gains and losses on investment funds similar
to those offered under The Boeing Company Voluntary Investment Plan (excluding
the Boeing Stock Fund and Stable Value Fund offered thereunder) as designated by
the Committee from time to time, pursuant to an election by the Participant to
have the Participant’s Account credited as though the Participant had elected to
invest in such funds in such increments as the Participant will direct in
accordance with rules to be established by the Committee or its delegates;
provided that the Committee may disregard such elections in its discretion.

 

  (C) Investment Election Changes and Restrictions

For periods on or after January 1, 2009, a Participant may change how future
Deferrals and Matching Credits are invested anytime during the Plan Year. The
Participant may also transfer any portion of his or her Account from one fund to
another on a daily basis, provided that a Participant may not transfer funds
from one investment fund to another and back on the same day.

 

  (D) Heritage BSS Benefit

For Heritage BSS Participants, the benefits under this Plan shall also include
any account as of April 3, 2003 under the BSS Excess Plan, as adjusted after
April 3, 2003 for earnings, losses and expenses. As of April 4, 2003, all
accounts of Heritage BSS Participants under the BSS Excess Plan were transferred
to this Plan.

 

10



--------------------------------------------------------------------------------

For purposes of this subsection (D), “Heritage BSS Participant” means any
Participant in this Plan having a prior benefit under the BSS Excess Plan based
on his or her participation in the BSS Voluntary Savings Plan.

 

4.3 Vesting

A Participant’s interest in his or her Accounts generally will be 100% vested at
all times.

A Participant’s Account may be forfeited or reduced in the event of one of the
following events:

 

  (i) The Committee is unable to locate a Participant or Beneficiary to
distribute amounts from his or her Account (a “missing participant”).

 

  (ii) The Committee recaptures amounts improperly credited to a Participant’s
Account.

See Section 8.3 regarding the unfunded nature of this Plan.

 

4.4 Cancellation of Deferral Election Due to Unforeseeable Emergency

Notwithstanding the election procedures described in Section 4.1, a Participant
will be permitted to cancel an existing Deferral Election with regard to a Plan
Year during that Plan Year, where the Participant incurs an Unforeseeable
Emergency, as determined by the Committee.

To the extent that a Participant has elected and received a distribution due to
an Unforeseeable Emergency under Section 5.1(F), the Participant will be deemed
to have elected to cancel his or her Deferral Election for the remainder of the
applicable Plan Year.

 

11



--------------------------------------------------------------------------------

ARTICLE V

Distributions

 

5.1 Form and Timing of Distribution

 

  (A) General Rule

A Participant may elect the form and timing of distribution with regard to his
or her entire Account (including future Deferrals, Matching Credits and Earnings
Credits) as described below, subject to the cashout rule in subsection
(B) below. This distribution election must be made at the same time the
Participant makes his or her Deferral Election.

Distribution elections made with regard to a Participant’s entire Account may be
changed solely to the extent permitted under subsection (C) below.

 

  (i) Lump Sum Distribution

The lump sum distribution option is a single lump sum payable in January of any
Plan Year following the Participant’s Separation from Service. The amount of
such distribution will be based on the value of the Participant’s Account
determined as of the date of payment.

Payment of the lump sum will be made the later of: (i) January of the first Plan
Year following Separation from Service, or (ii) January of the first Plan Year
following the Participant’s attainment of a specified age (subject to
(D) below), as elected by the Participant under this Section 5.1.

 

  (ii) Installment Payment

The installment payment option is a series of annual installment payments for a
period between 2 and 15 years. The amount payable to the Participant each year
generally shall be computed by multiplying the balance in the Account (or the
applicable portion of the Account) by a fraction, the numerator of which is one
and the denominator of which is the number of years remaining in the
distribution period on the first day of January of such year. See Section 5.1(B)
below for application of the cashout rule to installment payments.

Annual installment payments will begin the later of: (i) January of the first
Plan Year following Separation from Service, or (ii) January of the first Plan
Year following the Participant’s attainment of a specified age (subject to
(D) below), as elected by the Participant under this Section 5.1. Payments will
continue until the full balance in the Participant’s Account has been paid.

 

12



--------------------------------------------------------------------------------

The Plan will respect previous distribution elections made by certain
Participants who are former participants in the Boeing Satellite Systems
Salaried Employees’ Excess Benefit Plan (“BSS Excess Plan”). For these
Participants, any distribution election made prior to April 4, 2003 under
section 3(b)(5) of the BSS Excess Plan will apply, unless the Participant elects
otherwise under this Article V.

In the event that no distribution option is elected, the Participant will be
deemed to have elected to receive a single lump sum payable in January of the
first Plan Year following the Participant’s Separation from Service.

 

  (B) Cashouts

Notwithstanding the foregoing, the following rules shall apply, subject to the
six-month delay in payment for Specified Employees under (E):

 

  (i) If the balance in the Participant’s Account is $10,000 or less in January
of the first Plan Year following Separation from Service, the entire balance
will be paid in the form of a single lump sum at that time.

 

  (ii) If a Participant has elected to receive installments and his or her
remaining Account balance is $10,000 or less upon any scheduled payment date,
the entire remaining balance will be paid in the form of a single lump sum at
that time. This paragraph (ii) will not apply to any Participant whose
installment payments commenced prior to January 1, 2008.

 

  (C) Changes to Distribution Election

Effective January 1, 2008, a Participant may change a distribution election with
regard to his or her entire Account only once after the initial distribution
election is made, in accordance with the conditions stated below. To the extent
such change would defer commencement of any portion of the Participant’s Account
beyond both age 70 1/2 and Separation from Service, the change will not be
effective with respect to such portion.

 

  (i) A new distribution election must be submitted to the Committee at least 12
months before the existing scheduled distribution date, and during the annual
election period established by the Committee.

 

  (ii) The revised distribution election must not take effect for at least 12
months after it is made.

 

13



--------------------------------------------------------------------------------

  (iii) The new distribution election must provide for an additional deferral
period of at least 5 years beyond the original distribution date.

In no event can installment payments be revoked once they have begun.

Prior to January 1, 2008, a Participant may change a distribution election with
regard to his or her entire Account, in accordance with procedures established
by the Committee, without the restrictions stated above. Any changes made under
this paragraph will be invalid to the extent they affect distributions scheduled
for the Plan Year in which the change is made.

 

 

(D)

Distributions At Age 70 1/2

Payment of benefits under this Plan will begin not later than the first January
following the calendar year in which the Participant both attains (or would have
attained) age 70 1/2 and is Separated from Service. Payment of benefits for
Participants actively employed beyond age 70 1/2 will begin no later than the
first January following the calendar year in which the Participant Separates
from Service. In the event that no distribution option is elected under
(A) above, the Participant will be deemed to have elected to receive a single
lump sum distribution.

 

  (E) Specified Employees

Notwithstanding anything to the contrary under this Article V, a Specified
Employee will not receive any distribution under this Plan during the six-month
period immediately following his or her Separation from Service.

The Account of a Specified Employee will be distributed in the form elected
under subsection (A) above. This distribution will commence as of the later of:

 

  (i) the time elected under subsection (A),

 

  (ii) the first day of the month following completion of the six-month waiting
period (for Specified Employees who Separate from Service between July 1 and
December 31), and

 

  (iii) January of the first Plan Year following Separation from Service (for
Specified Employees who Separate from Service between January 1 and June 30).

If a Participant has elected installments under (A) above, subsequent
installment payments will be made in January of each successive year until the
Account is exhausted.

 

14



--------------------------------------------------------------------------------

In the event of a Specified Employee’s death during the six-month waiting
period, the waiting period will cease to apply. The Specified Employee’s
benefits will be distributed in accordance with Section 5.2 (Death Benefits)
below.

 

  (F) Distribution Due to Unforeseeable Emergency

A Participant or Beneficiary may elect to receive a distribution of all or a
portion of his or her Accounts immediately, regardless of whether benefit
payments have commenced, to the extent that the Participant or Beneficiary
incurs an Unforeseeable Emergency.

The amount of the distribution will be limited to the amount reasonably
necessary to satisfy the emergency need, including any taxes or penalties
reasonably anticipated to result from the distribution, as determined by the
Committee.

 

5.2 Death Benefits

If a Participant dies before his or her entire Account has been distributed, the
remaining Account balance will be distributed to his or her Beneficiary in
accordance with the Deferral Elections filed with the Committee. Distributions
to the Beneficiary will be made at the same time and in the same form as the
payment that otherwise would have been made to the Participant.

To the extent no distribution election has been filed, the remaining Account
balance will be paid to the Beneficiary in a single sum in January of the
calendar year following the Participant’s death.

 

5.3 Rehires

This Section 5.3 addresses the form and timing of payment for a Participant who
rehires to the Company following a Separation from Service. For purposes of this
Section 5.3, a rehire includes a Participant who returns to the Company
following a Separation from Service that is deemed to occur under Code section
409A due to an Authorized Period of Absence or a period of a reduced level of
services.

 

  (A) Participants Rehired After Commencing Benefits

This subsection (A) applies to a rehired Participant who has received or begun
receiving benefits under the Plan because he or she has experienced a Separation
from Service and has attained the specified age (if applicable).

 

15



--------------------------------------------------------------------------------

Old Deferrals. Installment payments that commenced prior to the Participant’s
rehire with respect to Deferrals made before the Participant’s Separation from
Service (“Old Deferrals”) will not be suspended by reason of the Participant’s
rehire. These Old Deferrals will continue to be paid until exhausted, without
regard to the period of rehire.

Interim Deferrals. To the extent a Participant made additional Deferrals while
on an Authorized Period of Absence or during a period of a reduced level of
services that constituted a deemed Separation from Service under Code section
409A, such Deferrals will be distributed in January of the first Plan Year
following the year in which they are made, in accordance with the Participant’s
earlier distribution election. This is because the Participant has already
satisfied the conditions for payment under Section 5.1(A); namely, he or she has
attained the specified age and has experienced a Separation from Service
attributable to such Deferrals.

New Deferrals. Deferrals attributable to periods after the date of rehire (“New
Deferrals”) will remain subject to the Participant’s earlier distribution
election as to the timing and form of payment under Section 5.1(A) (subject to
the change rules in Section 5.1(C)), without regard to any Separation from
Service that occurred prior to rehire. As a result, New Deferrals will be
distributed in January following the Participant’s Separation from Service after
rehire, in the form selected under the original distribution election. This is
because the Participant already has attained the specified age under
Section 5.1(A) but has not yet experienced a Separation from Service
attributable to the New Deferrals.

 

  (B) Participants Rehired Before Commencing Benefits

This subsection (B) applies to a rehired Participant who has not begun receiving
benefits under the Plan because he or she has not attained the specified age
under Section 5.1(A).

Old and Interim Deferrals. The rehired Participant’s Old Deferrals (and any
Deferrals made during an Authorized Period of Absence or a period of a reduced
level of services) will remain subject to the Participant’s earlier distribution
election as to the timing and form of payment under Section 5.1(A) (subject to
the change rules in Section 5.1(C)). This means that if the Participant’s
original distribution election selected benefits in the form of a lump sum (or
installments) payable in January following attainment of a specified age under
Section 5.1(A), then the Participant’s Old Deferrals (and any Deferrals made
during an Authorized Period of Absence or a period of a reduced level of
services) will be payable as a lump sum (or installments, if so elected) in
January following the year in which he or she attains the specified age, even if
the Participant has not had a subsequent Separation from Service after rehire.
This result will not change in the event that the Participant attains the
specified age after the initial Separation from Service (or while on Authorized
Period of Absence or during a period of a reduced level of services), but is
rehired before benefits actually begin.

 

16



--------------------------------------------------------------------------------

New Deferrals. The Participant’s New Deferrals will remain subject to the
Participant’s earlier distribution election as to the timing and form of payment
under Section 5.1(A) (subject to the change rules in Section 5.1(C)), without
regard to any Separation from Service that occurred prior to rehire, as
described in Section 5.3(A) above. As a result, New Deferrals will be
distributed either (i) in January following the Participant’s Separation from
Service after rehire, or (ii) in January following both the Participant’s
Separation from Service after rehire and after attainment of the specified age,
in accordance with the original distribution election. This is because the
Participant has not yet experienced a Separation from Service attributable to
the New Deferrals.

 

17



--------------------------------------------------------------------------------

ARTICLE VI

Administration

 

6.1 Plan Administration

The Plan shall be administered by the Committee. The Committee shall make such
rules, interpretations, determinations of fact and computations as it may deem
appropriate. Any decision of the Committee with respect to the Plan, including
(without limitation) any determination of eligibility to participate in the Plan
and any calculation of plan benefits, shall be conclusive and binding on all
persons. The Committee shall submit to the Compensation Committee of the Board
of Directors periodic reports covering the operation of the Plan.

 

6.2 Claims Procedure

The procedures for making claims for benefits under the Plan and for having the
denial of a benefits claim reviewed shall be the same as those procedures set
forth in the VIP.

 

18



--------------------------------------------------------------------------------

ARTICLE VII

Amendment and Termination

The Board of Directors of The Boeing Company shall have the authority to amend
or terminate the Plan at any time. The Board of Directors may delegate its
authority to amend the Plan at any time, in its sole discretion. In the event of
Plan amendment or termination, a Participant’s benefits under the Plan shall not
be less than the Plan benefits to which the Participant would be entitled if the
Participant had terminated employment immediately prior to such amendment or
termination of the Plan.

In general, upon the termination of the Plan with respect to any Participant,
the affected Participants will not be entitled to receive a distribution until
the time specified in Article V. Notwithstanding the foregoing, The Boeing
Company may, in its discretion, terminate the entire Plan and pay each
Participant a single lump-sum distribution of his or her entire accrued benefit
to the extent permitted under conditions set forth in Code section 409A and any
IRS or Treasury guidance thereunder.

 

19



--------------------------------------------------------------------------------

ARTICLE VIII

Miscellaneous

 

8.1 No Employment Rights

Nothing in the Plan shall be deemed to give any person any right to remain in
the employ of the Company or affect any right of the Company to terminate a
person’s employment with or without cause.

 

8.2 Anti-Assignment

No benefit under the Plan shall be subject in any manner to anticipation,
alienation, sale, transfer, assignment, pledge, encumbrance, charge, execution,
attachment, garnishment, or any other legal process. Any attempt to take such
action shall be void and shall authorize the Committee, in its sole and absolute
discretion, to forfeit all further right and interest in any benefit under this
Plan. In addition, a Participant’s Account may be reduced by the amount of any
tax obligation paid by the Company on behalf of a Participant or surviving
spouse, if the Participant or surviving spouse fails to reimburse the Company
for such obligation.

 

8.3 Unfunded Status of Plan

No funds shall be segregated or earmarked for any current or former participant,
Beneficiary or other person under the Plan. However, the Company may establish
one or more trusts to assist in meeting its obligations under the Plan, the
assets of which shall be subject to the claims of the Company’s general
creditors. No current or former Participant, Beneficiary or other person,
individually or as a member of a group, shall have any right, title or interest
in any account, fund, grantor trust, or any asset that may be acquired by the
Company in respect of its obligations under the Plan (other than as a general
creditor of the Company with an unsecured claim against its general assets).

 

8.4 Delays in Payment

Payment of benefits under this Plan may be delayed to the extent permitted by
Code section 409A, as determined by the Committee.

 

8.5 Involuntary Inclusion in Income

If a determination is made that the Account of any Participant (or his or her
Beneficiary) is subject to current income taxation under Code section 409A, then
the taxable portion of such Account will be immediately distributed to the
Participant (or his or her Beneficiary), notwithstanding the general timing
rules described in Article V above.

 

20



--------------------------------------------------------------------------------

8.6 Compliance With Code Section 409A

It is intended that amounts deferred under this Plan will not be taxable under
section 409A of the Code with respect to any individual. All provisions of this
Plan shall be construed in a manner consistent with this intent.

 

8.7 Construction

The validity of the Plan or any of its provisions will be determined under and
will be construed according to federal law and, to the extent permissible,
according to the internal laws of the state of Illinois. If any provision of the
Plan is held illegal or invalid for any reason, such determination will not
affect the remaining provisions of the Plan and the Plan will be construed and
enforced as if said illegal or invalid provision had never been included.

 

8.8 Legal Action

No legal action may be brought in court on a claim for benefits under the Plan
after 180 days following the decision on appeal (or 180 days following the
expiration of the time to make an appeal if no appeal is made).

 

21



--------------------------------------------------------------------------------

APPENDIX A

Boeing Satellite Systems

Salaried Employees’ Excess Benefit Plan

 

I. PURPOSE.

In July 1998, Hughes Space and Communications Company, Hughes Electron Dynamics,
Inc. and Spectrolab, Inc. (“Hughes”) adopted a special appendix (the “Hughes
Appendix”) to the Hughes Excess Plan. Individuals affected by the Hughes
Appendix are referred to in this Special Appendix as “Hughes Participants”.

That Hughes Appendix was adopted to provide certain Hughes Participants whose
benefits from the Hughes Retirement Plan were initially miscalculated an
election to receive alternative benefits. These benefits are referred to as the
“Substitute Benefit”.

The initial miscalculation for these Hughes Participants was the subject of a
filing with the Internal Revenue Service under the Voluntary Compliance
Resolution (“VCR”) program on August 22, 1997. On January 28, 1998, the Internal
Revenue Service issued a compliance statement concerning the VCR application.
Under the compliance statement, Hughes corrected the miscalculation by reducing
the benefits payable to the affected Hughes Participants under the Hughes
Retirement Plan from the initially calculated amount. Under the correction
approved by the IRS in the VCR application, payments under the Hughes Retirement
Plan would continue at the monthly amount originally scheduled under the initial
calculation. When the actuarial equivalent value of a Hughes Participant’s
benefits paid under the Hughes Retirement Plan reaches the maximum limit imposed
by section 415 of the Code, then the remaining payments to the Hughes
Participant will be made under the Hughes Excess Plan. The benefits which were
originally scheduled for payment under the Hughes Retirement Plan under the
initial calculation, but which will instead be paid pursuant to the Hughes
Excess Plan after the maximum limit of section 415 has been reached, are
referred to in this Appendix as the “Reclassified Payments.” Benefits paid under
the Hughes Retirement Plan are not considered Reclassified Payments, even if the
payments exceeded the limits of section 415 of the Code and therefore are not
afforded the tax treatment (including the ability to elect a rollover) afforded
to qualified plan payments.

As a result of the initial miscalculation, some benefit payments from the Hughes
Retirement Plan which Hughes Participants rolled over into their individual
retirement accounts were withdrawn to avoid or minimize excise taxes (“Required
IRA Withdrawals”). Hughes Participants who made Required IRA Withdrawals were
entitled to elect the Substitute Benefit.

 

22



--------------------------------------------------------------------------------

Furthermore, certain Hughes Participants received payments from the Hughes
Retirement Plan in 1998 which were in excess of the maximum benefit allowed by
Code section 415 under the method of calculating the maximum benefit as
described in the VCR application (“1998 Excess Payments”). Such Hughes
Participants were entitled to elect the Substitute Benefit.

In addition, under their original benefit elections, certain Hughes Participants
were scheduled to have received Reclassified Payments which were not yet paid as
of July 31, 1999. Such Hughes Participants were entitled to elect the Substitute
Benefit.

Under the Hughes Appendix, each affected Hughes Participant was given an
election to be paid the Substitute Benefit. In order to elect the Substitute
Benefit, a Hughes Participant must have signed and delivered to Hughes a written
release in the form and manner acceptable to Hughes. The Substitute Benefit was
provided in consideration for the Hughes Participant’s agreement, made pursuant
to the release, to forego legal action against Hughes and the other persons
specified in the release.

This Special Appendix is intended to provide the unpaid balance of the
Substitute Benefit to Hughes Participants who are Acquired Hughes Participants.
Only Acquired Hughes Participants are affected by this Special Appendix to the
Plan.

Effective as of April 4, 2003, this Appendix A was transferred in its entirety
from the Boeing Satellite Systems Salaried Employees’ Excess Benefit Plan to the
Plan.

 

II. ELECTION AND CALCULATION OF SUBSTITUTE BENEFIT.

 

  A.2.1 Election of Substitute Benefit.

The following Hughes Participants were provided an opportunity to elect the
Substitute Benefit: (1) Hughes Participants for whom Reclassified Payments were
to be made on or after August 1, 1998, (2) Hughes Participants who received 1998
Excess Payments, and (3) Hughes Participants who made Required IRA Withdrawals.
The election of the Substitute Benefit was made in the time and manner
prescribed by Hughes. The election must have specified the date on which the
Hughes Participant elected to commence payment of the Substitute Benefit, which
must have been a date which was the first through fifteenth anniversary of the
Hughes Participant’s “Deferral Start Date.” The Deferral Start Date for a Hughes
Participant is the later of (x) August 1, 1998, or (y) the day as of which the
initial Reclassified Payment would have been scheduled for payment to the Hughes
Participant, but for the election to receive the Substitute Benefit. The
election must have specified whether the Hughes

 

23



--------------------------------------------------------------------------------

Participant elected payment in a single installment, two substantially equal
annual installments, or five substantially equal annual installments. The
election must have been accompanied by a properly executed release acceptable to
Hughes. If a Hughes Participant did not effectively elect the Substitute
Benefit, then the Hughes Participant’s remaining Reclassified Payments (if any)
would be made to the Hughes Participant pursuant to the general provisions in
the Hughes Excess Plan applicable to payments attributable to the Hughes
Retirement Plan, as contemplated in the VCR application.

Any election described above by an Acquired Hughes Participant will continue to
apply under this Special Appendix. Any Acquired Hughes Participant who did not
make an effective election will continue to have his or her remaining
Reclassified Payments (if any) made pursuant to the general provisions in the
Plan (as successor to the Hughes Excess Plan) applicable to payments
attributable to the Retirement Plan (as successor to the Hughes Retirement
Plan), as contemplated in the VCR application.

 

  A.2.2  Calculation of Substitute Benefit.

If a Hughes Participant elected the Substitute Benefit, then in lieu of payment
from the generally applicable provisions of the Hughes Excess Plan of the Hughes
Participant’s remaining Reclassified Payments (if any), the Substitute Benefit
became payable. The Substitute Benefit was the amount credited to the Hughes
Participant’s Hughes Account, calculated as described in Section A.2.4(a) of
this Appendix.

 

  A.2.3  Definitions.

 

  a. Suspended Payments.

Certain Hughes Participants elected a short-term deferral of Reclassified
Payments which, but for such election, would have been paid between January 1,
1998 and July 1, 1998. Under this Appendix, the term “Suspended Payments” refers
to the Reclassified Payments which were subject to the short-term deferral
described in the preceding sentence.

 

  b. Proximate Reclassified Payments.

The term “Proximate Reclassified Payments” refers to those Reclassified Payments
(other than Suspended Payments) which, in the absence of an election of the
Substitute Benefit, would have been scheduled for payment under the Hughes
Excess Plan on or prior to July 1, 1999.

 

24



--------------------------------------------------------------------------------

  c. Distant Reclassified Payments.

The term “Distant Reclassified Payments” refers to Reclassified Payments which,
in the absence of an election of the Substitute Benefit, would have been
scheduled for payment under the Hughes Excess Plan after July 1, 1999. Distant
Reclassified Payments may be recalculated to reflect how the Retirement Plan
implemented the repeal of section 415(e) of the Code.

 

  d. Settlement Credit.

The term “Settlement Credit” refers to an amount calculated for each Hughes
Participant which is the greater of (i) or (ii) below:

 

  (i) The amount under this item (i) equals ten percent (10%) of the sum of (aa)
the Hughes Participant’s Suspended Payments (if any), plus (bb) the Hughes
Participant’s Proximate Reclassified Payments (if any).

 

  (ii) The amount under this item (ii) equals (aa) the sum of (x) the Hughes
Participant’s Required IRA Withdrawals (if any) and (y) the Hughes Participant’s
1998 Excess Payments (if any), times (bb) a percentage not to exceed fifty-five
percent (55%), determined according to the date elected by the Hughes
Participant for payment of the Substitute Benefit. For each of the first five
full years after August 1, 1998 that payment is deferred, the percentage will
increase by five percent (5%), and for each of the next ten additional full
years that payment is deferred, the percentage will increase by three percent
(3%). Thus, for a Hughes Participant who elected payment of the Substitute
Benefit on July 31, 2013 (a total deferral of 15 years), the percentage is
fifty-five percent (55%).

 

  e. Acquired Hughes Participant.

The term “Acquired Hughes Participant” means any person who became a Participant
or a Former Participant under the terms of the Employee Matters Agreement
between The Boeing Company and Hughes Electronics Corporation.

 

  f. Hughes Retirement Plan.

The term “Hughes Retirement Plan” means the Hughes Non-Bargaining Retirement
Plan.

 

25



--------------------------------------------------------------------------------

  A.2.4  BSS Account.

 

  a. Hughes Account

Hughes established an account, for bookkeeping purposes only, for each Hughes
Participant who elected the Substitute Benefit (the “Hughes Account”). The
Hughes Account was to be credited as follows:

 

  (i) The Hughes Account of a Hughes Participant who elected the Substitute
Benefit was initially credited, as of August 1, 1998, by (aa) the sum of the
Hughes Participant’s Suspended Payments (if any), plus (bb) interest on the
Hughes Participant’s Suspended Payments (if any) at the rate of one-half percent
(0.5%) per month from the date each payment would have been made but for the
suspension through July 31, 1998, plus (cc) the Hughes Participant’s Settlement
Credit (if any).

 

  (ii) As of the date that each Proximate Reclassified Payment and Distant
Reclassified Payment would have been made (but for the Hughes Participant’s
election of the Substitute Benefit), commencing with the Reclassified Payment
which would have been made August 1, 1998, the Hughes Account was credited with
the amount of such Reclassified Payment. In addition, if Reclassified Payments
were made to a Hughes Participant in January through March, 1998, then the
Hughes Participant who elected the Substitute Benefit was allowed to elect that
his regularly-scheduled payments from the Hughes Excess Plan be credited to the
Hughes Account as of the date such payments would otherwise have been made. The
amount of the regularly-scheduled payments to be credited to the Hughes Account
must not exceed the amount by which such Reclassified Payments increased his
taxable income for 1998, as determined by Hughes.

 

  (iii)

As of the last day of each month, through the month specified below, the unpaid
amount of the Hughes Account is increased by interest at a monthly rate of
0.7591% (approximately an equivalent annual rate of 9-1/2% compounded monthly).
The duration of interest credits depends upon the payout election made by the
Hughes Participant pursuant to Section A.2.1 of the Appendix. Interest is
credited though the last day of the month immediately preceding the month for
which the final

 

26



--------------------------------------------------------------------------------

 

payment of the Substitute Benefit is made for any Hughes Participant who (aa)
elected payment in a single sum, (bb) elected payment in two substantially equal
installments, or (cc) elected payment in five installments commencing on or
before the eleventh anniversary of the Hughes Participant’s Deferral Start Date.
Interest is to be credited through the last day of the month immediately
preceding the month for which the initial installment payment of the Substitute
Benefit is made for any Hughes Participant who elected payment in five
installments commencing on or after the twelfth anniversary of the Hughes
Participant’s Deferral Start Date, and no interest may be credited for such
Hughes Participant on or after the date installments commence.

 

  b. Continuation as BSS Account

On the Closing Date, the Company shall establish an account, for bookkeeping
purposes only, for each Acquired Hughes Participant who elected the Substitute
Benefit (the “BSS Account”). The BSS Account shall be credited as follows:

 

  (i) The BSS Account shall be initially credited with the unpaid amount of the
Acquired Hughes Participant’s Hughes Account under the Hughes Excess Plan as of
the Closing Date.

 

  (ii) As of the date that each Distant Reclassified Payment would have been
made (but for the Hughes Participant’s election of the Substitute Benefit),
commencing with the first Distant Reclassified Payment payable after the Closing
Date, the BSS Account will be credited with the amount of such Distant
Reclassified Payment.

 

  (iii)

As of the last day of each month, through the month specified below, the unpaid
amount of the BSS Account is increased by interest at a monthly rate of 0.7591%
(approximately an equivalent annual rate of 9-1/2% compounded monthly). (If the
month specified below occurred prior to the Closing Date, then no interest
credits will be made to the BSS Account). The duration of interest credits
depends upon the payout election made by the Acquired Hughes Participant
pursuant to Section A.2.1 of the Appendix. Interest is credited though the last
day of the month immediately preceding the month for which the final payment of
the Substitute Benefit is made for any Acquired Hughes Participant who (aa)
elected payment in a single

 

27



--------------------------------------------------------------------------------

 

sum, (bb) elected payment in two substantially equal installments, or (cc)
elected payment in five installments commencing on or before the eleventh
anniversary of the Hughes Participant’s Deferral Start Date. Interest is to be
credited though the last day of the month immediately preceding the month for
which the initial installment payment of the Substitute Benefit is made for any
Acquired Hughes Participant who elected payment in five installments commencing
on or after the twelfth anniversary of the Acquired Hughes Participant’s
Deferral Start Date, and no interest may be credited for such Acquired Hughes
Participant on or after the date installments commence.

 

  A.3.1  Payment During Hughes Participant’s Life.

The BSS Account will be paid to the Acquired Hughes Participant as specified in
the election described in Section A.2.1 of this Appendix.

 

  A.3.2  Payment Following Hughes Participant’s Death.

The unpaid balance of the BSS Account will be paid to the Acquired Hughes
Participant’s Beneficiary as follows.

Unless the Hughes Participant elected otherwise, one-half of the unpaid balance
of the BSS Account shall be paid as soon as feasible following the Acquired
Hughes Participant’s death and the remaining one-half shall be paid in January
of the following year.

Each Hughes Participant was entitled to elect, at the time of the Hughes
Participant’s election under Section A.2.1 of this Appendix, that the benefit
payable to the Beneficiary following the death of the Hughes Participant shall
be made at the time and in the manner payment would have been made to the Hughes
Participant during the Hughes Participant’s life. This election will continue to
apply to Acquired Hughes Participants.

If Reclassified Payments remain unpaid following payment of the BSS Account to
the Beneficiary, then the Reclassified Payments shall be paid to the Beneficiary
at the time the Reclassified Payments would have been paid but for the election
of the Substitute Benefit. Unless an Acquired Hughes Participant elects
otherwise, the Beneficiary for purposes of this Appendix shall be the
Beneficiary otherwise designated under the Retirement Plan. The Acquired Hughes
Participant shall be entitled to name a different Beneficiary for purposes of
this Appendix.

 

28



--------------------------------------------------------------------------------

IV. MISCELLANEOUS PROVISIONS.

 

  A.4.1  General.

This Appendix is incorporated by reference into the Plan as if set forth fully
therein. Any capitalized terms used in this Appendix which are not defined in
this Appendix shall have the meanings specified in the Plan.

 

  A.4.2  Elections Irrevocable.

Elections by a Hughes Participant under this Appendix are irrevocable.

 

  A.4.3  Defense Retirees.

In 1997, the Hughes’ defense businesses were acquired by Raytheon Company. As
part of that transaction, the Hughes and Raytheon Company agreed that the
liabilities of the Plan and the assets and liabilities of the Retirement Plan
attributable to defense employees and retirees will be transferred to plans
sponsored by Raytheon Company. Accordingly, the provisions of this Appendix
apply only to non-defense retirees, and no benefit is created under this
Appendix for defense retirees.

 

  A.4.4 3 Section 415 Changes.

Code section 415(e) was repealed effective for limitation years beginning on or
after January 1, 2000. The repeal may increase the limitation on benefits
payable from the Retirement Plan to some or all Acquired Hughes Participants who
elected the Substitute Benefit. The Company reserves the right to pay the
Substitute Benefit from the Retirement Plan in lieu of the benefits payable
hereunder to the extent permitted by law.

 

29



--------------------------------------------------------------------------------

APPENDIX B

Plan Provisions Prior To January 1, 1999

 

B1.1  Eligibility and Benefits for BCERP Participants

Prior to January 1, 1999, this Plan offered certain benefits to participants in
the BCERP whose benefits were affected by the limitations on benefits or
contributions imposed by section 415 and 401(a)(17) of the Code. Effective
January 1, 1999, certain of those participants were transferred to the SERP and
ceased to be eligible for benefits under this Plan based upon their
participation in the BCERP. To the extent any participant eligible for benefits
under this Plan based upon his or her participation in the BCERP was not
transferred to the SERP, such participant shall remain eligible to participate
in this Plan and to receive such benefits. Effective January 1, 2008, all such
benefits remaining under this Plan have commenced and are not subject to the
deferral and distribution rules under Articles IV & V of the 2008 restatement.

With respect to the BCERP, the benefits under this Plan represent the difference
between the actual benefits of a Participant under the BCERP and the benefits
that would have been payable under that plan except for the limitations on
benefits imposed by sections 415 and 401(a)(17) of the Code. The benefits
payable under this Plan with respect to the BCERP were payable to the
Participant or to any other person who is receiving or entitled to receive
benefits with respect to the Participant under the BCERP, and were paid in the
same form, at the same times and for the same period as benefits were paid with
respect to the Participant under the BCERP.

Notwithstanding the foregoing, if the Actuarial Equivalent of the benefit
payable under this Plan with respect to the BCERP was $10,000 or less, the
Actuarial Equivalent value of the benefit was paid in the form of an automatic
lump sum at the same time as benefits began or were paid under the BCERP.
Actuarial Equivalent is defined in the BCERP. This paragraph applies to
Participants who retire or begin receiving termination benefits under the BCERP
on or after February 1, 1997, and for this purpose the Actuarial Equivalent
shall be determined as of the Participant’s Retirement Date under the Employee
Retirement Plan. This paragraph shall also apply to Participants who are
receiving benefits under this Plan as of February 1, 1997, and for this purpose
the Actuarial Equivalent shall be determined with respect to each participant’s
remaining benefits payable under this Plan determined as of February 1, 1997.

Effective January 1, 1999, any Employee who is eligible to participate in the
SERP shall no longer be entitled to any benefit under this Appendix B1.1. To the
extent any such Employee is determined to be entitled to a benefit under this
Appendix B1.1 of the Plan, such benefit shall be offset by any benefits received
under the SERP. Any Employee who was a Participant in this Plan as of
December 31, 1998 and eligible for a benefit under this Appendix B1.1 shall
remain eligible for such benefit unless and until such Employee becomes eligible
to participate in the SERP. The Plan will respect beneficiary designations made
by a Participant at the time of commencement of the benefit under this Section
B.1.1, notwithstanding any contrary definition of Beneficiary under the Plan.

 

30



--------------------------------------------------------------------------------

B1.2  Eligibility and Benefits for FSP Participants

Prior to January 1, 1999, salaried employees who were not represented by a
collective bargaining agent were eligible to participate in the FSP.
Accordingly, participants in the FSP were eligible to participate in this Plan
prior to that date, to the extent that their FSP benefits were limited by Code
sections 415 and 401(a)(17).

The benefits under this Plan with respect to a particular year were the
additional benefits that would have been payable under the FSP if the reduction
on contributions and other additions had not been made. All amounts deferred
under this Plan were credited to the Accounts of Participants at the time such
amounts would otherwise have been credited to their accounts under the FSP.

For periods before January 1, 2009, a Participant’s Account is credited with
interest in accordance with the Interest Fund method under Section 4.2(B)(i).

For periods on or after January 1, 2009, a Participant’s Account is credited
with earnings in accordance with the method elected by the Participant under
Section 4.2(B) (Earnings Credit Methods).

The benefits payable under this Plan with respect to the FSP will be payable to
the Participant in accordance with the distribution rules under Article V.

 

31